         Case 1:18-cv-09044-PAE-SN Document 1 Filed 10/03/18 Page 1 of 13
   MICHAEL FAILLACE & ASSOCIATES, P.C.
   60 East 42nd Street, Suite 4510
   New York, New York 10165
   Telephone: (212) 317-1200
   Facsimile: (212) 317-1620
   Attorneys for Plaintiff

   UNITED STATES DISTRICT COURT
   SOUTHERN DISTRICT OF NEW YORK
   -------------------------------------------------------X
   ALEXANDER RAY THURSTON,
   individually and on behalf of others similarly
   situated,
                                                                     COMPLAINT
                                      Plaintiff,
                                                                       ECF Case
                    -against-

   FLYFIT HOLDINGS, LLC (D/B/A FLYFIT
   GLOBAL) and BRIAN CHAPPON,

                                       Defendants.
   -------------------------------------------------------X

          Plaintiff Alexander Ray Thurston (“Plaintiff Thurston” or “Mr. Thurston”), individually,

 by and through his attorneys, Michael Faillace & Associates, P.C., upon his knowledge and belief,

 and as against FlyFit Holdings, LLC (d/b/a FlyFit Global), (“Defendant Corporation”) and Brian

 Chappon, (“Individual Defendant”), (collectively, “Defendants”), alleges as follows:

                                            NATURE OF ACTION

        1.       Plaintiff Thurston is a former employee of Defendants FlyFit Holdings, LLC (d/b/a

FlyFit Global) and Brian Chappon.

        2.       Defendants own, operate, or control a fitness company, located at 221 West 29th

Street, Apt 22B, New York, New York 10001 under the name “FlyFit Global.”

        3.       Upon information and belief, individual Defendant Brian Chappon, serves or served

as owner, manager, principal, or agent of Defendant Corporation and, through this corporate entity,

operates or operated the as a joint or unified enterprise.
          Case 1:18-cv-09044-PAE-SN Document 1 Filed 10/03/18 Page 2 of 13
       4.     Plaintiff Thurston was employed as an executive assistant of the CEO at the company

located at 221 West 29th Street, Apt 22B, New York, New York 10001.

       5.       At all times relevant to this Complaint, Plaintiff Thurston worked for Defendants

without appropriate compensation for the hours that he worked.

       6.       Rather, Defendants failed to maintain accurate recordkeeping of the hours worked

and failed to pay Plaintiff Thurston appropriately for all hours worked.

       7.       Furthermore, Defendants repeatedly failed to pay Plaintiff Thurston wages on a

timely basis.

       8.       At all times relevant to this Complaint, Defendants maintained a policy and practice

of requiring Plaintiff Thurston and other employees to work without providing the compensation

required by federal and state law and regulations.

       9.       Plaintiff Thurston now brings this action on behalf of himself for unpaid wages

pursuant to the Fair Labor Standards Act of 1938, 29 U.S.C. § 201 et seq. (“FLSA”), and for

violations of the N.Y. Labor Law §§ 190 et seq. and 650 et seq. (the “NYLL”), including applicable

liquidated damages, interest, attorneys’ fees and costs.

                                  JURISDICTION AND VENUE

       10.      This Court has subject matter jurisdiction under 28 U.S.C. § 1331 (federal question)

and the FLSA, and supplemental jurisdiction over Plaintiff Thurston’s state law claims under 28

U.S.C. § 1367(a).

       11.      Venue is proper in this district under 28 U.S.C. § 1391(b) and (c) because all, or a

substantial portion of, the events or omissions giving rise to the claims occurred in this district,

Defendants maintain their corporate headquarters and offices within this district, and Defendants

operate a fitness company located in this district. Further, Plaintiff Thurston was employed by

Defendants in this district.

                                                 PARTIES


                                                  -2-
         Case 1:18-cv-09044-PAE-SN Document 1 Filed 10/03/18 Page 3 of 13
                                       Plaintiff

       12.     Plaintiff Alexander Ray Thurston (“Plaintiff Thurston” or “Mr. Thurston”) is an adult

individual presently residing in Utah.

       13.     Plaintiff Thurston was employed by Defendants at "FlyFit Global" in New York,

New York from approximately December 1, 2017 until on or about May 1, 2018.

                                              Defendants

       14.     At all relevant times, Defendants own, operate, or control a fitness company, located

at 221 West 29th Street, Apt 22B, New York, New York 10001 under the name “FlyFit Global”.

       15.     Upon information and belief, FlyFit Holdings, LLC (d/b/a FlyFit Global) is a

domestic corporation organized and existing under the laws of the State of New York. Upon

information and belief, it maintains its principal place of business at 221 West 29th Street, Apt 22B,

New York, New York 10001

       16.     Defendant Brian Chappon is an individual engaging (or who was engaged) in

business in this judicial district during the relevant time period. Defendant Brian Chappon is sued

individually in his capacity as owner, officer and/or agent of Defendant Corporation. Defendant

Brian Chappon possesses operational control over Defendant Corporation, an ownership interest in

Defendant Corporation, and controls significant functions of Defendant Corporation. He determines

the wages and compensation of the employees of Defendants, including Plaintiff Thurston,

establishes the schedules of the employees, maintains employee records, and has the authority to

hire and fire employees.

                                    FACTUAL ALLEGATIONS

                               Defendants Constitute Joint Employers

       17.     Defendants operate a fitness company located in the Chelsea neighborhood of

Manhattan in New York City.




                                                  -3-
         Case 1:18-cv-09044-PAE-SN Document 1 Filed 10/03/18 Page 4 of 13
       18.   Individual Defendant, Brian Chappon, possesses operational control over Defendant

Corporation, possesses ownership interests in Defendant Corporation, and controls significant

functions of Defendant Corporation.

       19.     Defendants are associated and joint employers, act in the interest of each other with

respect to employees, pay employees by the same method, and share control over the employees.

       20.     Each Defendant possessed substantial control over Plaintiff Thurston’s (and other

similarly situated employees’) working conditions, and over the policies and practices with respect

to the employment and compensation of Plaintiff Thurston.

       21.     Defendants jointly employed Plaintiff Thurston and are Plaintiff Thurston’s

employers within the meaning of 29 U.S.C. 201 et seq. and the NYLL.

       22.     In the alternative, Defendants constitute a single employer of Plaintiff Thurston

and/or similarly situated individuals.

       23.     Upon information and belief, Individual Defendant Brian Chappon              operates

Defendant Corporation as either an alter ego of himself and/or fails to operate Defendant Corporation

as an entity legally separate and apart from himself, by among other things:

             a) failing to adhere to the corporate formalities necessary to operate Defendant

                 Corporation as a Corporation,

             b) defectively forming or maintaining the corporate entity of Defendant Corporation,

                 by, amongst other things, failing to hold annual meetings or maintaining

                 appropriate corporate records,

             c) transferring assets and debts freely as between all Defendants,

             d) operating Defendant Corporation for his own benefit as the sole or majority

                 shareholder,

             e) operating Defendant Corporation for his own benefit and maintaining control over

                 this corporation as a closed Corporation,


                                                  -4-
         Case 1:18-cv-09044-PAE-SN Document 1 Filed 10/03/18 Page 5 of 13
           f) intermingling assets and debts of his own with Defendant Corporation,

             g) diminishing and/or transferring assets of Defendant Corporation to avoid full

                 liability as necessary to protect his own interests, and

             h) Other actions evincing a failure to adhere to the corporate form.

       24.     At all relevant times, Defendants were Plaintiff Thurston’s employers within the

meaning of the FLSA and New York Labor Law. Defendants had the power to hire and fire Plaintiff

Thurston, controlled the terms and conditions of employment, and determined the rate and method

of any compensation in exchange for Plaintiff Thurston’s services.

       25.     In each year from 2017 to 2018, Defendants, both separately and jointly, had a gross

annual volume of sales of not less than $500,000 (exclusive of excise taxes at the retail level that are

separately stated).

       26.     In addition, upon information and belief, Defendants and/or their enterprise were

directly engaged in interstate commerce. As an example, numerous items that were used in the fitness

company on a daily basis are goods produced outside of the State of New York.




                                                   -5-
         Case 1:18-cv-09044-PAE-SN Document 1 Filed 10/03/18 Page 6 of 13
                             Plaintiff Alexander Ray Thurston

       27.     Plaintiff Thurston was employed by Defendants from approximately December 1,

2017 until on or about May 1, 2018.

       28.     Defendants employed Plaintiff Thurston as an executive assistant to the CEO.

       29.     From approximately December 1, 2017 until on or about May 1, 2018, Plaintiff

Thurston worked from approximately 9:00 a.m. until on or about 5:00 p.m., 5 days a week (typically

40 hours per week).

       30.     Throughout his employment, Defendants paid Plaintiff Thurston his wages by

personal check.

       31.     Plaintiff was originally informed that he would be a salaried employee, working for

an annual salary of $75,000.00.

       32.     In practice, Plaintiff was paid his first check on February 6, 2018 in the amount of

$3,600.00 for all work to that date.

       33.     Plaintiff received a second check dated March 8, 2018 in the amount of $3,600.00.

       34.     For the period between March 8, 2018 through April 18, 2018, Plaintiff was paid in

check in the amount of $2,750.00.

       35.     For the time Plaintiff worked between April 18, 2018 and the end of his employment,

Plaintiff was paid no wages at all.

       36.     Plaintiff Thurston was not required to keep track of his time, nor to his knowledge,

did the Defendants utilize any time tracking device such as punch cards, that accurately reflected his

actual hours worked.

       37.     No notification, either in the form of posted notices or other means, was ever given

to Plaintiff Thurston regarding overtime and wages under the FLSA and NYLL.

       38.     Defendants did not provide Plaintiff Thurston an accurate statement of wages, as

required by NYLL 195(3).


                                                  -6-
          Case 1:18-cv-09044-PAE-SN Document 1 Filed 10/03/18 Page 7 of 13
      39.     Defendants did not give any notice to Plaintiff Thurston of his rate of pay, employer’s

regular pay day, and such other information as required by NYLL §195(1).

      40.      Defendants required Plaintiff Thurston to purchase “tools of the trade” with his own

funds—including the DocHub Software.

                                 Defendants’ General Employment Practices

      41.      At all times relevant to this Complaint, Defendants maintained a policy and practice

of requiring Plaintiff Thurston (and all similarly situated employees) to work without paying him

appropriately as required by federal and state laws.

      42.      Plaintiff Thurston was a victim of Defendants’ common policy and practices which

violate his rights under the FLSA and New York Labor Law by, inter alia, not paying him the wages

he was owed for the hours he worked.

      43.      Defendants    willfully disregarded     and   purposefully evaded      recordkeeping

requirements of the FLSA and NYLL by failing to maintain accurate and complete timesheets and

payroll records.

      44.      Defendants paid Plaintiff Thurston his wages in personal checks.

      45.      Defendants failed to post at the workplace, or otherwise provide to employees, the

required postings or notices to employees regarding the applicable wage and hour requirements of

the FLSA and NYLL.

      46.      Defendants engaged in their unlawful conduct pursuant to a corporate policy of

minimizing labor costs and denying employees compensation by knowingly violating the FLSA and

NYLL.

      47.      Defendants’ unlawful conduct was intentional, willful, in bad faith, and caused

significant damages to Plaintiff Thurston and other similarly situated former workers.

      48.      Defendants failed to provide Plaintiff Thurston and other employees with accurate

wage statements at the time of their payment of wages, containing: the dates of work covered by that


                                                 -7-
        Case 1:18-cv-09044-PAE-SN Document 1 Filed 10/03/18 Page 8 of 13
payment of wages; name of employee; name of employer; address and phone number of employer;

rate or rates of pay and basis thereof, whether paid by the hour, shift, day, week, salary, piece,

commission, or other; gross wages; deductions; allowances, if any, claimed as part of the minimum

wage; net wages; the regular hourly rate or rates of pay; the overtime rate or rates of pay; the number

of regular hours worked; and the number of overtime hours worked, as required by NYLL §195(3).

      49.      Defendants failed to provide Plaintiff Thurston and other employees, at the time of

hiring and on or before February 1 of each subsequent year, a statement in English and the

employees’ primary language, containing: the rate or rates of pay and basis thereof, whether paid by

the hour, shift, day, week, salary, piece, commission, or other; allowances, if any, claimed as part of

the minimum wage, including tip, meal, or lodging allowances; the regular pay day designated by

the employer; the name of the employer; any “doing business as” names used by the employer; the

physical address of the employer's main office or principal place of business, and a mailing address

if different; and the telephone number of the employer, as required by New York Labor Law §195(1).

                                    FIRST CAUSE OF ACTION

                   VIOLATION OF THE NOTICE AND RECORDKEEPING

                    REQUIREMENTS OF THE NEW YORK LABOR LAW

      50.       Plaintiff Thurston repeats and realleges all paragraphs above as though fully set forth

herein.

      51.      Defendants failed to provide Plaintiff Thurston with a written notice, in English ,

containing: the rate or rates of pay and basis thereof, whether paid by the hour, shift, day, week,

salary, piece, commission, or other; allowances, if any, claimed as part of the minimum wage,

including tip, meal, or lodging allowances; the regular pay day designated by the employer; the name

of the employer; any “doing business as" names used by the employer; the physical address of the

employer's main office or principal place of business, and a mailing address if different; and the

telephone number of the employer, as required by NYLL §195(1).


                                                  -8-
          Case 1:18-cv-09044-PAE-SN Document 1 Filed 10/03/18 Page 9 of 13
      52.     Defendants are liable to Plaintiff Thurston in the amount of $5,000, together with

costs and attorneys’ fees.

                                  SECOND CAUSE OF ACTION

                  VIOLATION OF THE WAGE STATEMENT PROVISIONS

                               OF THE NEW YORK LABOR LAW

      53.       Plaintiff Thurston repeats and realleges all paragraphs above as though fully set forth

herein.

      54.      With each payment of wages, Defendants failed to provide Plaintiff Thurston with an

accurate statement listing each of the following: the dates of work covered by that payment of wages;

name of employee; name of employer; address and phone number of employer; rate or rates of pay

and basis thereof, whether paid by the hour, shift, day, week, salary, piece, commission, or other;

gross wages; deductions; allowances, if any, claimed as part of the minimum wage; net wages; the

regular hourly rate or rates of pay; the overtime rate or rates of pay; the number of regular hours

worked; and the number of overtime hours worked, as required by NYLL 195(3).

      55.      Defendants are liable to Plaintiff Thurston in the amount of $5,000, together with

costs and attorneys’ fees.

                                   THIRD CAUSE OF ACTION

                             RECOVERY OF EQUIPMENT COSTS

      56.       Plaintiff Thurston repeats and realleges all paragraphs above as though fully set forth

herein.

      57.      Defendants required Plaintiff Thurston to pay, without reimbursement, the costs and

expenses for purchasing and maintaining equipment and “tools of the trade” required to perform his

job, further reducing his wages in violation of the FLSA and NYLL. 29 U.S.C. § 206(a); 29 C.F.R.

§ 531.35; N.Y. Lab. Law §§ 193 and 198-b.

      58.      Plaintiff Thurston was damaged in an amount to be determined at trial.


                                                  -9-
          Case 1:18-cv-09044-PAE-SN Document 1 Filed 10/03/18 Page 10 of 13
                              FOURTH CAUSE OF ACTION

                     VIOLATION OF THE TIMELY PAYMENT PROVISIONS

                                 OF THE NEW YORK LABOR LAW

      59.         Plaintiff Thurston repeats and realleges all paragraphs above as though set forth fully

herein.

      60.         Defendants did not pay Plaintiff Thurston on a regular weekly basis, in violation of

NYLL §191.

      61.         Defendants are liable to Plaintiff Thurston in an amount to be determined at trial.



                                         PRAYER FOR RELIEF

            WHEREFORE, Plaintiff Thurston respectfully requests that this Court enter judgment

 against Defendants by:

            (a)    Designating this action as a collective action and authorizing prompt issuance of

 notice pursuant to 29 U.S.C. § 216(b) to all putative class members apprising them of the pendency

 of this action, and permitting them to promptly file consents to be Plaintiffs in the FLSA claims in

 this action;

            (b)    Declaring that Defendants violated the recordkeeping requirements of, and

 associated rules and regulations under, the FLSA with respect to Plaintiff Thurston’s

 compensation, hours, wages, and any deductions or credits taken against wages;

            (c)    Declaring that Defendants’ violations of the provisions of the FLSA were willful

 as to Plaintiff Thurston;

            (d)    Awarding Plaintiff Thurston damages for the amount of unpaid damages for any

 improper deductions or credits taken against wages under the FLSA as applicable;

            (e)    Awarding Plaintiff Thurston liquidated damages in an amount equal to 100% of his

 damages for the amount of unpaid , and damages for any improper deductions or credits taken


                                                    - 10 -
       Case 1:18-cv-09044-PAE-SN Document 1 Filed 10/03/18 Page 11 of 13
against wages under the FLSA as applicable pursuant to 29 U.S.C. § 216(b);

       (f)     Declaring that Defendants violated the timely payment provisions of the NYLL as

to Plaintiff Thurston;

       (g)     Declaring that Defendants violated the notice and recordkeeping requirements of

the NYLL with respect to Plaintiff Thurston’s compensation, hours, wages and any deductions or

credits taken against wages;

       (h)     Declaring that Defendants’ violations of the provisions of the NYLL were willful

as to Plaintiff Thurston;

       (i)     Awarding Plaintiff Thurston damages for the amount of unpaid , and for any

improper deductions or credits taken against wages as applicable

       (j)     Awarding Plaintiff Thurston damages for Defendants’ violation of the NYLL

notice and recordkeeping provisions, pursuant to NYLL §§198(1-b), 198(1-d);

       (k)     Awarding Plaintiff Thurston liquidated damages in an amount equal to one hundred

percent (100%) of the total amount of shown to be owed pursuant to NYLL § 663 as applicable;

and liquidated damages pursuant to NYLL § 198(3);

       (l)     Awarding Plaintiff Thurston members pre-judgment and post-judgment interest as

applicable;

       (m)      Awarding Plaintiff Thurston the expenses incurred in this action, including costs

and attorneys’ fees;

       (n)     Providing that if any amounts remain unpaid upon the expiration of ninety days

following issuance of judgment, or ninety days after expiration of the time to appeal and no appeal

is then pending, whichever is later, the total amount of judgment shall automatically increase by

fifteen percent, as required by NYLL § 198(4); and

       (o)     All such other and further relief as the Court deems just and proper.

                                        JURY DEMAND


                                               - 11 -
     Case 1:18-cv-09044-PAE-SN Document 1 Filed 10/03/18 Page 12 of 13
      Plaintiff Thurston demands a trial by jury on all issues triable by a jury.

Dated: New York, New York
       October 3, 2018
                                                 MICHAEL FAILLACE & ASSOCIATES, P.C.

                                       By:       /s/ Michael Faillace
                                                 Michael Faillace [MF-8436]
                                                 60 East 42nd Street, Suite 4510
                                                 New York, New York 10165
                                                 Telephone: (212) 317-1200
                                                 Facsimile: (212) 317-1620
                                                 Attorneys for Plaintiff




                                        - 12 -
Case 1:18-cv-09044-PAE-SN Document 1 Filed 10/03/18 Page 13 of 13
